Holmes, J.,
dissenting in part and concurring in part. I concur in the redaction of those portions of the minutes of the board of trustees and the Joint Advisory and Quality Assurance Committee (“JAQAC”) which concern the qualifications of the medical staff and incidents between members of the medical staff, pursuant to R.C. 2305.25 and 2305.251. I also concur in the disclosure of the remaining portions of the minutes of the board of trustees, since the board is clearly not a quality assurance committee within the ambit of R.C. 2305.251.
However, I would grant respondent’s request for nondisclosure of those portions of the minutes of the JAQAC dealing with quality assurance within respondent’s hospital. The JA-QAC is ultimately responsible for quality assurance within the hospital, as set forth in Section 3.14(c)(iv)(4) of Article III of the Fostoria Hospital Association’s Code of Regulations:
“The Joint Advisory and Quality Assurance Committee shall be responsible for [the] overall hospital quality assurance program and for reviewing the effectiveness of the hospital’s Quality Assurance Policy.”
This is entirely in keeping with the Medicare regulations alluded to by the majority:
“The [hospital] governing body must ensure that there is an effective, hospital-wide quality assurance program to evaluate the provision of patient care. * * *” (Emphasis added.) Section 482.21, Title 42, C.F.R.
Nothing within the federal regulations, the JAQAC standards for quality assurance, or R.C. 2305.25 prevents a hospital from establishing a two-tiered quality assurance program, as here, where the ultimate responsibility rests with an oversight committee, while the actual evaluations of patient care are conducted by one or more subcommittees. Such a two-tiered system, *115particularly in a large hospital such as respondent’s, is often a most effective management practice.
Moreover, the fact that the proceedings of the quality assurance committee are conducted at one level, while records of such proceedings are reviewed at another, is immaterial. R.C. 2305.251 provides that “[pjroceedings and records of all review committees described in section 2305.25 of the Revised Code shall be held in confidence * * *.” (Emphasis added.) Even though certain aspects of the quality assurance process are handled at another level, the JAQAC is a quality assurance committee within the purview of R.C. 2305.25, and its records are made confidential by operation of R.C. 2305.251. These records are thus not subject to disclosure under R.C. 149.43.
Accordingly, I must in this respect dissent.